Case 2:19-cv-12661-GCS-RSW ECF No. 18 filed 04/09/20    PageID.89   Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LELAND FOSTER,

              Plaintiff,                   Case No. 2:19-cv-12661
v.

R.A.X.I. DEVELOPMENT                       Hon. George Caram Steeh
CORPORATION, a Michigan
corporation for profit,


          Defendant.
_____________________________/

                                  JUDGMENT


      In accordance with the stipulated consent decree, entered this date,

      IT IS ORDERED AND ADJUDGED that judgment is hereby granted

in favor of Plaintiff.

                                DAVID J. WEAVER
                                CLERK OF THE COURT


                                By:   s/Brianna Sauve
                                      Deputy Clerk
Approved:
s/George Caram Steeh
United States District Judge


Dated: April 9, 2020
